Title: John Clarke to Thomas Jefferson, 2 December 1813
From: Clarke, John
To: Jefferson, Thomas


          Dear Sir
 near
Richmond
Decr 2d 1813.
          In addressing the first man of an
enlightened nation, upon a political subject; I feel that diffidence which a
consciousness of the great disparity between our respective intellects,
naturally inspires.—The sun cannot borrow light from a twinkling star, nor can
the brilliancy of your mind, receive additional lustre from the weak and
obscure reflections of mine. But as the most able Generals sometimes receive
salutary hints from the lowest subaltern, and even from the humble soldier; And
as the most unenlightened citizen, may suggest ideas, which abler minds may
improve into real benefits; I am tempted again to address you.
          As we cannot subdue our enemy on the
ocean, for want of a sufficient navy; And as the war on our part must therefore
be carried on chiefly by land forces; it is a matter of the first importance,
that we should adopt effectual measures for raising a strong and efficient
Army. The efforts of our Marine force in the present war, have been crowned
with the most brilliant success, and have filled the public mind with
exultation; Whilst those of the Military, have, in several instances been so
unsuccessful; as to fall far short of the public expectation. But as the
success of Armies, as well as of Navies, depend upon the skill, as well as the
courage, of the individuals who compose them; we should not expect that the
success of our Military force, will equal that of the Marine; until the Army
shall be composed of troops, voluntarily enlisted for regular service, and
skilled in the arts of war. Until that object shall be accomplished; we must
continue to employ the Militia, in our Armies. And notwithstanding they
sometimes object, to passing beyond the limits of the
United States; they must guard our frontiers. And
although they are undisciplined, they must contend against a veteran enemy,
until regular troops can be provided. It is true, that, during the period of
life, in which our citizens are militia, they necessarily bear a greater portion
of the burthens of war, than other members of the community; since they like
others, meet the expenses of war, with the purse; And moreover, meet the enemy
with the bayonet. But the militia of the present day, merely stand in the
predicament in which others have stood, whom old age has exempted from militia
duty; and the same in which, our male infants must stand, when they shall
arrive at the proper age, to perform that duty. Our militia citizens are brave
and patriotic, but they are unacquainted with military operations. A
considerable portion of them, are married men, who follow the occupations of
agriculture; And although they perform their respective tour’s of military duty
without complaint, and are anxiously disposed to support a vigorous prosecution
of the war; yet the performance of that duty, is generally attended with much
disadvantage and inconvenience to themselves. Moreover, the reluctance with
which they leave their wives & children, and cease to cultivate the fields
that yield them bread,—the consciousness, when in service, that their want of
military skill, will render them unequal to the enemy in battle;—and their
anxiety to return to the bosom of domestic enjoyment; Are considerations which
operate on the minds of the married militia-men with such force, as to prevent
them from receiving, even the rudiments of a military education; and disqualify
them for the performance of their duty with the intrepidity and manly spirit of
soldiers. But notwithstanding the
militia is a mass too heterogeneous for an Army, if taken
indiscriminately; yet the materials for gallant armies, are to be found amongst
that class of our citizens. Let us then, seperate the metal from the dross; by
enlisting from amongst the militia, the unmarried men, who feel the influence
of military pride & valour, and are anxious to become the avengers of their
country’s wrongs. Men who possess those feelings, and are free from the cares
& uninfluenced by the considerations above mentioned, are the materials, of
which, our military columns should be composed. But in this country, the
temptations are great, which agriculture, and the mechanic, arts; hold out to
enterprise and industry; We should not therefore, expect that such men; should
encounter the hardships & perils of war, for a smaller reward than their
domestic labours would produce. And I may add, that it is owing more to the
want of a liberal bounty, than perhaps to any other cause, that so few recruits
are enlisted for regular service.
          I
now come to the object of this communication, which is; to suggest for your
consideration, a method, not yet resorted to; for the enlistment of regular
troops.—The project simply is; That the militia of the
United States, shall be legally authorised or
allowed, to furnish from time to time, such numbers of regular troops raised
among themselves by their own voluntary contributions in money or other
property, as may be sufficient for all the purposes of war; instead of
performing military services themselves.
          I may perhaps be mistaken in the effect
of this project, but I am induced to believe it would succeed; not merely from
my own reflections on the subject, but by the opinions of many militia officers
of high rank, as well as of privates, of good judgment; to whom I have
mentioned it.
          If all the troops
required for our armies were regulars, there would be no necessity for calling
out the militia; but whilst there is not a sufficient number of regular troops,
the militia are continually subject to be called into service: And the
circumstances under which they perform military duty are such; that there is
scarcely a man among them who, would not much rather contribute a small sum,
for the enlistment of regulars, than perform that duty himself. It could not be
deemed a hardship on the militia, that they should apply their own funds to the
enlistment of regulars; because they would have the option, of doing so, or
not; and if they should choose to enlist regulars, it would be for their own
accomodation. Let us now consider, whether the pecuniary interest as well as
the convenience of the militia, would not be promoted by their contributing
money for the enlistment of regular troops, instead of performing military duty
themselves.—Every militia-man who is possessed of health & strength,
sufficient for the performance of military duty, has it in his power to earn
(even by the most common occupations of husbandry) an hundred dollars per
annum, But when he is called into service, one tour of duty for the usual term
of six months, will deprive him of the profits of half a year’s labour; which
is equal to fifty dollars: and as he looses fifty dollars by the performance of
a tour of duty; it may be presumed that he would rather pay that sum, and
continue his attention to his own affairs at home; than, go into the army, even
for the term of one tour. But for want of regular troops in the army, he may be
made to perform many tour’s; It would therefore be greatly to his interest, to
contribute fifty dollars (which one tour of duty would cost him) for the
enlistment of regular troops, who, by continuing in the army, would perhaps
exonerate the militia-man from military service, during the whole war. I have
endeavoured to shew, that the pecuniary interest, as well as the convenience,
of the militia generally, would be promoted by their contributing fifty dollars
each, for the enlistment of regular troops. But a contribution of only half
that sum (to wit twenty five dollars) by each militia-man; would perhaps raise
as many regulars, as the army now requires to make it so strong, as to render
the service of the militia unnecessary. Although every militia-man, may by
labour earn, an hundred dollars per annum; yet if a bounty of an hundred
dollars should be offered for each citizen who would enlist to serve in the
regular army during the war; I think it probable that the requisite number
would soon be raised. Because the present war is not expected to be of long
continuance; Because the occupation of a soldier, although, sometimes attended
with hardship & danger; is not so laborious as the business of the Farm or
the Work-shop: And because enterprising unmarried men, when the country is
involved in war; are prompted to engage in it, by a natural impulse; and that
impulse would be increased by a bounty of one hundred dollars. But suppose the
bounty should be even greater than the annual amount of a man’s labour while
domesticated among the militia;—let it be an hundred and twenty five
dollars:—It only requires five militia-men to contribute twenty five dollars
each, and that bounty for a regular soldier is immediately made up. Twenty five
dollars, is indeed a small sum to contribute to so important an object;
especially when we consider, that every militia-man who is sufficiently able-bodied
to perform military duty, may earn it, at any kind of business; in the course
of two or three months,—in half the time that one tour of militia duty would
require of him. As the burthen of war, falls more heavily on the militia, than
any other class of citizens; every militia-man in the
United States, should bear his portion of it; and
when that shall be the case; the burthen will in reality be a light one. If
five militia-men by a contribution of Twenty five dollars each, can enlist a
regular soldier for the war; every militia regiment of a thousand men, may in
like manner enlist Two hundred; And the whole militia of the Union (by
apportioning the proper number to each regiment,) might raise an army of
regular troops, so strong; as, to render the military service of the Militia,
unnecessary.
          I merely suggest this
outline of a project, in the hope; that, it may be so improved; as to add
strength and vigour to the military force upon which we chiefly depend, in the
present war.
          The present belligerant
state of the nations of
Europe &
America, and their respective relations to each
other; furnish matter for deep & interesting speculation; but we cannot
foretel the consequences that may result from such a state of things. It is
pleasing however, to reflect; that, ’tho’ robbed of commerce, and involved in
war; yet happy is the condition of free, self-governed
America, contrasted with that of miserable
Europe, still smarting under the lash of Tyrants;
still convulsed; and bleeding at every pore. But we should not depend for our
happiness & prosperity, upon the Justice of foreign nations; We must rely
upon the exertion of our own strength, and prudence. The ambition and pride, of
kings and emperors; which inflames all
Europe and sends forth its sparks to
America; is sufficient to awaken us to a sense of
our assailable & unprepared situation for war. It should stimulate our
energies and call into action our resources; by means of which; we should be
able to repel the most formidable efforts of our enemy. The anxious hope for
peace, which we still cherish; is attributed, by our enemy, to our inability,
and unwillingness to carry on the war. And whilst we trust to that hope, and
rely on negotiation, as we now do upon the mediation of
Russia; whilst public opinion wavers upon points
that require the most prompt decision; we shall probably continue at war,
without being prepared for it. As
great Britain (with her european allies,) is now
contending against the
greatest military nation on
earth; we should strike the blow, that would give us complete possession
of her american provinces; And banish from the
Florida’s, her spanish allies; who make war upon
us, through the instrumentality of the southern Indians;—those savages whose
happiness, your philanthropy has long laboured to promote, by introducing among
them, the blessings of peace and civilization. Should the present campaign, in
Europe, terminate in favor of the allies; perhaps
Britain; already elated with success in
Spain; may be induced to send a considerable
number of troops from thence to
america.—That is an event that may happen, and one
which we should be prepared to meet. The future happiness of our country, and
the stand which we shall hereafter occupy in the scale of nations; may perhaps
depend upon the character, which the present war will stamp upon us. Our love
of peace, and confidence in the Justice and moderation, with which our
government has long endeavoured to prevent encroachments upon our rights; have
been considered, by the nations of
europe, as a base submission to wrongs, which we
had not sufficient energy to counteract: But since we have buckled
on “the armour and taken the attitude of
war;” Since we have been compelled to
			 lay aside the olive branch and draw
the sword; we ought ere it is sheathed; to engrave with its point, the
character of our nation. We ought to prove to piratical
Britain; that we are as brave and generous, as we
have been moderate and Just; And convince imperial
Europe, that republican
America, though in peace like the lamb is, in war
like the lion. By a courageous & determined spirit, and by improvements in
the science of war;
France has acquired a weight of character, which
she could not otherwise attain. She is now not only able to combat the most
powerful of her enemies, but to meet in battle, their whole united force. And
although we do not Justify the acts of her
present ruler; we may
profit by the examples she has furnished, of bravery, activity and
perseverance.
          But I fear, that any
attempt to establish such a reputation as our nation deserves, will be
ineffectual; whilst the salutary measures of the national Executive, are
trammelled & thwarted by the national Legislature. The honor and the
interests of the nation are confided to its agents; but they cannot be
supported in war; without unanimity and energy in our councils; aided by skill,
and bravery, in our Army, and navy. That the federalists or british partisans;
should act in opposition to the administration of our government; is neither
new nor unexpected. But that men who, by professing a devotion to the
principles of our government; were elected to represent a republican people, in
the national legislature; should in time of war assist the enemy, by
counteracting the patriotic measures of the Executive branch of the government;
is a circumstance which could not have been expected by their constituents. It
is a species of treachery that has the effect of studied treason; and excites
the warmest indignation of the people. It is, perhaps, owing to the ambition
and envy, of men of that stamp; that we are now involved in war. Their
hostility to the Executive; manifested to the british government; that beside
the federal party, there were republicans of high standing, in
Congress; who were equally inimical to
the Administration;—that in the event of a war; its measures would probably be
cramped and paralyzed by a republican, as well as a federal, opposition; And
that war, could not therefore be carried on with great effect. And if such were
the predictions of the british government; they have been most fully verified.
For the President, since the commencement of the war; has scarcely appointed
any citizen to an office of importance, either civil or military; or adopted
any important measure relative to carrying on the war with vigour; or for
making peace on honourable terms: but his appointments and his measures, have
been invariably condemned by those pretended republicans, as well as the
federalists; And all the means in their power exerted, to prevent any
beneficial result from them.
          yet not
content with the opposition made while on the floor of
Congress, nor with the opprobrious
invectives uttered in private circles, against the Executive; We have recently
seen, that the ambition & envy of a certain senator who
professes to be a
republican; has lately prompted him to attack our patriotic President,
through the medium of the public
prints; Under the pretence of Justifying his own conduct. But he is
mistaken in the estimate he has formed of the public discernment. The veil of
sophistry with which he attempts to shroud his designs, is not impervious to
the public eye. The american people behold him, as a public servant, who has
abused their confidence; and as a statesman, who would sacrifice the interests
of the nation, and the well-merited fame of our best patriots; at the shrine of
his ambition.
			 It is much to be
			 regretted, that, the public voice, cannot now
reduce this envious, ostentatious man, to the obscurity to which (at the last
congressional election) it consigned a late
celebrated demagogue of
opposition, in the lower house, for a similar dereliction of political
principles.
          But the war, I trust;
will be prosecuted with vigour, notwithstanding the opposition of monarchists,
federalists, and pretended republicans. And if we can succeed in filling the
ranks of our armies with regular troops; we may smile at the contemptible
opposition made to it; by the tory governors of some of the eastern States; as
we shall not then require the militia, to fight our battles.
          I take this opportunity, to acknowledge
the receipt of your favor
of the 8th April,
in reply to my letter of
the 9th march
last; And to tender you the assurance of
my veneration and Cordial esteem.
          John
            Clarke
        